DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 11 October 2021.
Claims 1, 2, 4-22, 24-27, 29 and 30 are currently pending.  In the Amendment filed 11 October 2021, claims 1, 5, 7, 21, 26 and 30 are amended and claims 3, 23 and 28 are cancelled.
As a result of the Amendment filed 11 October 2021, claims 1, 2, 4-22, 24-27, 29 and 30 (renumbered as 1-27) are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application No 14/610,408 filed 30 January 2015 now US Patent No 10360196 which is a CIP of US Application 14/253,713 filed 15 April 2014 now US Patent No 10127273 which is a CIP of US Application 14/528,898 filed 30 October 2014 now US Patent No 9838512.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 2, 4-22, 24-27, 29 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Siripurapu.  Siripurapu discloses the following limitations found in each of the independent claims: causing display of a graphical user interface (GUI) including interface elements used to define an event stream to be generated by one or more remote capture agents [worker nodes] from monitored network data, wherein the event stream is associated with a plurality of event stream attributes derived from the network data [data from social data] (see [0059]; [0063]; [0095]-[0097] and [0464]-[0466] – Event creator 126 is configured to provide to event classifier 128 a set of event definitions. The event definitions can be created by a human through an interface.); receiving input identifying (see [0095]-[0097]; [0177]; and [0179]): at least one first event stream attribute of the plurality of event stream attributes as a key attribute [keys], wherein the at least one first event stream attribute is used to generate a respective key representing each event of the event stream (see [0177] and [0179]), and at least one second event stream attribute of the plurality of event stream attributes as an aggregation attribute, wherein the at least one second event stream attribute is used to generate a respective aggregated value for each event of the event stream (see [0178]-[0179] – The attribute-value pairs used to group the events); and transmitting, via a network, configuration information generated based on the received input to the one or more remote capture agents [mapper/worker is invoked with an Event], the configuration information used by the one or more remote capture agents to generate the event stream [it publishes new Events], wherein each event of 
Siripurapu fails to explicitly disclose the limitation found in each of the independent claims of “wherein the respective aggregated value is generated based on data included in a plurality of packets of the network data” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
With regards to the arguments, the examiner agrees that the prior art of record fails to teach the newly added limitation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167